IN THE FIRST COURT OF APPEALS
OF THE STATE oF TEXAS IN HARRIS Co.UNTY

In the Estate of Michael Edward Schied,

David Schied,

Dece`ased

Interested Party Plaintiff/

VS

Principa_l Co-Heir

CaSe NO. 43487'5
“Judge” Loyd Wright

0/ '/© 00%(0 /Cl/

F|LED m
YST COURT oF APPEALS
HoUsTON, rE,-100 U.S. 516]; Preamble to the US and Michiga'n
Con_sti_tutions- “We the people.. do ordain and establish this Constitution...;”
“._.'.;at the Revolution, the sovereignty devolved on the people,' and they are truly the

sovereigns of the country, but they are sovereigns without subjects...with none to
govern but themselves...” [Chisholrn v.. Georg'ia (US) 2 Dall 419, 454, l L Ed 440,
455, 2 Dall (1793) pp471-472]: “T he people of this State, as the successors of its
former sovereign, are entitled to all the rights which formerly belonged to the King
by his prerogative'.”' |Lansing v.' Smith, 4 Wen_d_. 9 (N,_Y.) (l 829), 21 Am. Dec. 89
10C Const. Law Sec. 298; 18 C Em. Dom. Sec. 3, '228; 37 C Nav. Wat. Sec. 219;
Nuls Sec 167; 48 C Wharves Sec. 3, 7] See also, Dred Scott v. Sandford 60 U.S.
393 (1856) which states: "The words 'people of the United States' and 'citizens' are
synonymous terms and mean the same thing. They both describe the political body
who, according to our republican institutions form the sovereignty and who hold
the power and conduct the Governmen't through their representatives T hey are
what we familiarly call the ‘sovereign people ’, and every citizen is one of this
people, and a constituent member of this sovereignty."

'2 McCullock v. Marvland, 4 Whe'at 31'6, 40.4, 405, states '.'In the United States,
Sovereignty resides in the people, who act through the organs established by the
Constitution~,"' and Colten v. Kentuclgv (1972) 407 U.S. 104, 122, 92 S. Ct. 1953
states; " T he constitutional theory is that we the people are the sovereigns, the state
and federal ojicials only our agents." See also, First T rust Co. v. Smith, 134 Neb.;
277 S.W. 762, Which states in pertinent part, "T he theory of the American political
system is that the ultimate sovereignty is i_n the people`, from whom all legitimate
authority _springs»,~ and the people collectively, acting through the medium of
constitutions create such governmental agencies, endow them with such powers,
and subject them to such limitations as in their Wis`,dom will best promote the
common good. "

3 OATHS. Article VI_: "T h1s Constitution, and the laws of the United States... shall
be the supreme law of the land, and the judges in every State shall be bound
thereby,' anything in the Constitutio_n or laws of any State to the contrary
notwithstanding... All executive and judicial officers, both of the United States and

ii

attorneys Having already presented his causes of action to this Texas ‘~‘Appellate”
Court as a court of recordi, Grievant herein and hereafter proceeds according to
the course ofCommon Law§.

Incorporated herein by reference are the Statements and Evidence contained
in the previously-filed documents of this case, and all other documents referenced
by the pages therein as supporting Evidence.

Notice is provided herein that I DO NOT CONSENT to the reference of
Grievant David Schied as a corporate fiction in ALL CAPS` of lettering as
“plai'ntiff’ (“DAVID SCHIED, plaintiff’), nor do I consent to the

mischaracterization of sui juris Grievant David_ Schied as operating in a “pro per”

 

of the several States, shall be bound by oath or a/§"rmatlon to support this
Constitution."

4 "A C ourt of _Record is a judicial tribunal having attributes and exercising
functions independently of the person of the magistrate designated generally to
hold it, and proceeding according to the course of common law, its acts and
proceedings being enrolled for a perpetual memorial". |Jones v. Jones, 188
Mo.App. 220, 175 S.W.‘ 227, 229; Ex parte Gladhill, 8 Metc. Ma'ss.,, 171, per
Shaw, C.J. See also, Ledwith v. Rosals@, 244 N.Y. 406, 155 N._E. 688, 689].

5 COMMON LAW. - _Accordi_n_g to Bla_ck’s Law Dictionary (Abridged Si`Xth
Edition, 1991): “As distinguished from law created by the enactment of
legislatures [admiralty], the common law comprises the body of those principles
and rules of action, relating to the government and security of persons and
property, which derive their authority solely from usages and customs of
immemorial antiquity, or from the judgments and decrees of the courts
recognizing ajj‘irming, and enforcing such usages and customs.” “_[I]n this sense,
particularly the ancient unwritten law of England ” [1 Kent, Comm. 492. S______tate v.
Buchanan, 5 Ha_r. & J. (Md. ) 3G5 9 Am. Dec. 534; Lux' v. Ilaggin, G9 Cal 255, 10
Pac G74; Western Union Tel. Co. v. C_all Pub. Co., 21 S. Ct. 561, 181 U.S. 92, 45
L. Ed. 765'; BarQ v. Port Jervis, 72 N.Y. 8. 104 64 A.D. 268; U. 8 _v_. Miller.
D. C Wash 236 F. 798, 800.]

iii

or “pro se” capacity_. Note that all “summons” were issued with notice to all co-
Defendants that Grievant David Schied is “suijuris.”

Notice is also provided herein that I» D`O NOT CONSENT to any court with
a proven proclivity toward contributing to the domestic terrorism being carried out,
hand-in-hand with state and county government imposters, as usumers of The

People ’s power and authority.

iv

1. DENIED AS GROSSLY MISLEADING - Appellee Michael Merritt was
named as the first of two estate executors by the decedent who died on or
around August'7, 2014; and_, as the Evidence submitted to the lower court by
Grievant/Appellant David Schied (“Grievant”) shows, by the time Appel_lee
Michael Merritt had filed for executor and for letters testimony nearly four
months later “‘on or about October 23”““’ through his attorney, now named
“‘A_ppellee” David Munson, he had already well-demonstrated his unworthiness
for that appointment and a strong propensity toward treating Interested Par_ty
Plaintiff and Co»Heir Grievant David Schied with great angst and prejudice

2. DENIED AS FRAUD BY GROSS OMISSIONS - Grossly omitted from
Appellee Apostolakis’ filing; submitted under Oath of truthfulness as an .
“of]’icer of the court” is the FACT that the “numerousfilings” reflected the
initial filing Of an initial “coleaim” (i.e., see EXHIBIT#i and "‘E"XHIBIT
_#A” containing proof of 'service) that named Appellee Janette Smith and was
served upon her known attorney, hired specifically for this case, because of an
earlier letter sent from Appellee Apostolakis to Appellant David Schied in
claim that the Last Will and Testiment of Decedent Michael Edward Schied v
was “invalid” and “unenforceable.” (“EXHIBIT#Z”)

Notably, the “relief’ requested was not for money but instead, in the form

of a “Motion to Compel” the production of documentation to prove the

fraudulent claim by Appellee Apostolakis, along with copies of other
documents and valuables that were taken by Appellee Janette Smith taken from
the decedent’s home in the immediate aftermath of “Mickey” Schied’s death.
When Appellee failed to “answer” the C'omplai,nt in a timely manner, Grievant
then flled Wi.t.h “'P`_L_L__'”OO _O ;S€rvic€.” his “Metiea fer,-Q€fealt!uezn€nt-”

When it soon began clear that the judge"s clerk of Probate Court #1 was
“expediting” a __Scheduling.‘Control Order- Hear-ing for December 19, 2014
(12'/'19/14) at the request of Appelle_e,David'l\_/[unson, Grievant David Schied
filed hi-s “Motion for Emergencv Hearing...’i to address'what was then the
“appearance” that the so-called “judge” Loyd Wright was awarding prejudicial
favor to Appellees David Munson and Robin Apostolakis because they were
attorneys, whileexhibiting prejudicial bias against Grievant David Schied

79 “

because he was an out-ofestate “pro se, sui juris,” and/or “forma pauperis”
litigant not contracted or paying a card-carrying Texas State BA_R_ member as '
his legal ‘~‘representative.”

Significantly, all of the above should otherwise be found in a review of
the docketing records of the lower court. This would be the case except for the
FACT that the Clerk of the Court Stan Stanart has ibeen acting with the

parallel appearance of being in on the ‘fconspiracy to deprive” Grievant of '

his “right to due process” by maintaining inaccurate court records 'With

misleading actual dates of Grievant’s filings and Grievant’s actual dates of
“service” upon the co-Appellees; along with Stanart’s ,captioning cases in
the docketing records to intentionally mask the actual titles of Grievants
documents and keep hidden the exact nature of Grievant Schied’s actual
filings. (Bold emphasis added)

These covert actions by the Ha_rris County Clerk of the Court has made it
necessary for Grievant to repeatedly file additional notices, motions and
petitions to both the lower and higher Texas courts for “cor'recting the record”
and adding other documents into the “record on appeal” that were not reflected
or included in the lower Probate Court record despite 'Evidence that they were-
“servea”’ by Grievant and received as “filed" by both the lower and higher
courts. (See “EXHIBIT#S” for cover pages of some of the formal documents
that were received and timeestamped by both the lower probate and higher
appellate courts in Texas in Grievant’s ill'ifated attempt to correct the lower
court record.) Altogether,` this Evidence depicts the criminal corruption and
the conspiracy to deprive of rights exhibited between the judge, the
clerk(s), and the two_ attorneys (Munson and Apostolakis) involved in the
lower and higher court cases. (Bold emphasis added)

. DENIED As ~FRAUD BY GRoss oMIssIoNs,_ The request by Appellees

Apostolakis and Smith for the Court "‘,to take judicial notice of the probate

court ’s file” is a misnomer because, as stated above, both offices of the clerks _
of the lower Probate Court #1 and this Texas Court of Appeal's in Houston .-
have ignored Grievant Schied’s previous notices that the court’s “jile” and
“docketing” records transferred to the appellate court are grossly inaccurate and
in need of correction
Furthermore, Apostolakis grossly omits the FACT that both she and
v Janette Smith were served with various “motions"’ that they otherwise chose to
ignore (except for Janette Smith to attend Grievant’s “emergency motion”
hearing on 12/19/14), prior to the 12/19/ 14 issuance of the Docket Control
Order referenced by Apostolakis. As shown by “EXHIBI #4"’), Appellees
were served with “certijicates of service” on the “,Motion for Detault
Judgm'ent” and subsequent “Motion for Emergencv Hearing"’ when Appellee
Janette Smith failed to “answer"’ the initial Coleaint'.
in FACT, as is remain the Evitience of Exhtbit#4 attached both
Robin Apostolakis and Janette Smith were fully apprised of each move
Grievant was making in the Court in effort so as to ensure that they both knew
about the initial “Complaint_...” filed 11/4/ 14, the Motion for Detault
Judgment...filed a month later on 12/4/14, and everything else leading up to the
“Emergency Hear`ing” on 112/19/14, as found in emails and formal

“Certificate(s) of Service” about each of those proceedings

Note also that, as shown by the email dialogue between Grievant and the
judge’s clerks Kimberly Hightower and Susie Rowley` found in “Exhlblt#§,”
the hearing for the Docket Control Order was combined with Grievant’s
“Motion for Emergency Hearing...” because the Probate Court Was creating a
serious delay in refusing to schedule a summary motion hearing for vGrievant’s
previous filing of “Motionfor_Default»J_udgment”; and because the judge’s clerk
instead was demonstrating the propensity to give higher priority to Appellee
David Muns'on’s informal emails to those court clerks in request for them to
“expedite” the issuance of that Scheduling Control Order instead,.

. DENIED AS FRAUD BY GROSS OMISSIONS - Apostolakis’ has grossly
omitted the FACT that both she and Janette Smith were notified and fully
aware of the nature of the “Coun_ter-complaint” that was filed “on or about
J_a_nuary ]4, 2015.” Additionally, Appellees,’ claim .- that it was ~“App'ellant”
(David Schied) that was the one to send the “Summons and Counter-
Complaint and/or Cross-Complaint” to Appellees Robin Apostolakis and
Janette Smith - is proven as fraudulent by Grievant’s submission of “EXHIBIT
_#_§” as the “ roo o Serv'ice” sent by “a legally competent adult who is not a
party or an ojj‘icer of a corporate party” who “declare[d] under penalty of
perjury” that she “ha[d] no interest in the outcome of this case and ha[s] no

blood or current marriage relationship to. . .David Schied”.

Apostolakis cites Tex.R.Civ».P. 99, 103 and 106 as reason for claiming
that she was not properly served “;citation” by the dereliction of the Clerk of the
Court Stan Stanart’s failure to provide the Court’s own citation upon receipt of
Grievant’s documentation naming the co-Appellees. Such dereliction -'and the
failure of either the judge or the clerk to notify pro se, sui juris and/or
forma pauperis Grievant of possible deficiencies in following all court rules
from ou't-of-state - is insufficient justification to establish as a matter of
FACT that these Appellees Apostol_akis and Smith were n_ot fully aware of
the proceedings against them, Which'is the underlying basis for the court
rules in the first place, and is proven as a matter of FACT in the Exhibits
referenced herein above. A`s shown further down in this instant “Resgonse._.,.”
procedure_doe`s not trump substantive rights. (Bold emphasis added)

. DENIED AS GROSSLY MISLEADING AND FRAUDULENT - AS _is
clearly seen in "Apo`stolakis’ ‘»‘Motion toDismiss,” she readily admits what
Grievant has made well-known as the basis for this instant “appeal” to the
Texas Court of Appeals: a) that the lower probate court “judge” Loyd Wright
failed to honor or even address the precept set by the above-referenced United
States Supreme Court case of “Haines-v. Kerner” case allowing-“less stringent

standards” for litigants without attorneys; and, b) that the Loyd Wright instead

simply dismissed Grievant’s case summarily without providing constitutional
due process and Grievant’s constitutional right to a jury trial. l

Even more significant as reason for Grievant DENYING this statement
of Apostolakis as outright fraudulent is the FACT that the face of the 4/8/15
Order Granting Motion for No Evidence Summary Judgment of Loyd
Wright stated that what was dismissed was Grievant’s very first 11/4/14

filing of “_Com laint and Brie in vSu ort o 'O osition to Michael Ra

 

Merritis application to Probate Will`a`nd for Letters_,Testimonv” and §_,Q_.I the
1/14/15 ‘»‘Summ_ons and C__`oun'ter-Complaintand __Cross-Comitlaint” that is
otherwise fal_de claimed to have been summarily dismissed by Wright.
(without litigation of the merits) (See “EXHIBIT#6” as a copy of Wright’s
“order."’) (B.old emphasis added)

. DENIED AS FRAUD_ULENI_.- Attorney Apostolakis altogether QM the
FACT that _ just before issuing that Scheduling Control Order that
Apostolakis admitted in her motion as having occurred on 12/19/14 -' the
Probate Court #1 held an “em,ergency hearing” on 12/19/14 in which the judge
Loyd Wright himself admitted that Appellee Janette Smith was indeed
PRE~SENT in the courtroom “but not at th[at] point in time participating.”
(See “EXHIBIT#7” as an authenticated transcript of that hearing as submitted

by sworn A&_ldavit of authenticity found'on page 10 of “EXHIBIT#B”) Thus,

as explained further in Grievant’s "‘Briet in_i_S_`uQQ,ort...,” it has been established -
even as it should be reflected in the lower court record v that both Janette Smith
and Robin Apostolakis were fully aware by 12/19/14 of the contents of the
“com`plaint” that was originally filed and served upon them "‘in early ]\lovember
201 4.
. DENIED AS FRAUD BY GROSS OMISSlONS WITH Ti-IE IN T 1_E`NT T 0
DEPRIVE OF SUBSTANTIVE RIGHTS UNDER COL,OR OF,TEXAS
CO_URT,R ULES - The Evidence shows that, regardless of “judge” Loyd
Wright’s own personal wrongdoing in this situation, the FACT is that Appellees
Apostolakis and Smith were clearly aware - at all times - of the claims and the
proceedings being brought against them, both times Grievant presented his
filings to the lower Probate Court #l , first as a “Complaint and Obiection...”
and the second time as a “Counter-Complaint and/or Cross-Com`plaint...”
Clearly then, Apostolakis is using color of court rules to administratively
undermine the substantial rights of Grievant to the iudicial .litigation,_of the
r_nM of his claims against the Appellees in this case. As explained more fully
in his “Memorandum o'fLaw in Support,..,"’ (?‘EXHIBIT;#QZ§) this is a violation
of the Separation of Powers guaranteed by the Constitution of the United States.
It is also a federal violation of the Rules Enablin'gAct as also addressed in

detail in the attached “Exhlblt#9”

8-. DENIEQ AS BLATANTLY F.RAUDULENT - Clearly, Appellee
Apostolakis expects the Texas Court of Appeals judges to rule upon her w
assertions, her conclusory statements, and her fraudulent claims without even
taking judicial notice, much less considering the actual Evidence provided by
Grievant, in similar fashion to what she and her cohort Appellee David Munson
schemed to architect in the lower probate court to criminally deprive Grievant
ofhis rights under color law. _(Bold emphasis added)

As shown by the documents contained in “EXHIBIT#10,” Grievant hadl
notified all parties to this case, as well as BOTH the lower ?‘probat_e’_’:_and_the
higher “appellate” court_that:

a)l There was an appeal of Loyd Wright’s ruling (“Exhlbit#6”) initiated on
4/30/ 15 when Grievant served the co-Defendant/Appellces, and for which
the lower Harris County Clerk Stan Stanart acknowledged as having been
filed on 5/12/15 along with Grievant’s “Reauest for Des'ig`nati_on of
Additional Items to Be Included in the Of/icial Court Record’" and Grievant’s
accompanying “Notice of Inaccuracies in the Trial Court Docketing_liecord
in Need to Correct"_`Date¢s of ,‘Filing’ and Document Captions.”

b) On 6/11/15, the Clerk of the Court for the Court of Appeals, First District
(Christopher Prine) sent notice to Grievant David Schied acknowledging that

the “case was filed in this [higher] court on 5/20/15”.

c) On 6/12/15, Grievant served his “'BriefofA:`ppeal of Harris Countv Probate
Case_ W_ith Evidence ofDe'privation of Rights to Due Pro_cess Under Colo@[
Aaw,_,,.and Denia'l of Eaual Treatment bv Judge Lov_d,, _W_right ofLigitant
Witho'ut an Attorney” and that the Texas Court of Appeal`s clerk Christopher
Prine acknowledged receipt by time-stamped Evidence of that filing on
6/15/`15.

Similarly, Appellee Apostolakis’ claim that “[Gri_evant] has failed to pay
the appellate fees or submit proper proof establishing indigence” is blatantly
and criminally fraudulent on its face. As shown by “EXHIBIT #11,” which is
time-stamped as also received on 5/12/15 along with the original “Noti'ce of
Ap_zga_l"’ (see reference ito “Exhlblt#10” abcve), Grievant had clearly filed his
“A`ffidavit___oflndigence and Sta`tement oflnabilitv to Pav Court Co_sts:and Fees on
Appealofl?robate Court Ruling” which included an accompanying ‘~‘A[t_zdavit” (see
":"E.:ichibit:;'#.¥?’ for the time-stamped copies of the cover pages for these two
documents) that was sworn and signed and even labeled as a subsequent -“exhibit”
in Grievant’s “ rie~t on 'Appeal..,” received by the Texas Court of Appeals and
time-stamped on 6/15/15.

Al_so_ noted as a matter`of significant FACT is that the Texas_Code of
Appellate`_l§_rocedurfes, Rule 20.1(a)(2) maintains that ‘festablishing indigence” is

“by A]jidavit;"’ and “A party that cannot pay the costs in appellate court may

10

proceed without advanced payment ofcosts if; a) the party files an A fjidavit of '
Indigence. . . ” k
Clearly, Appellees Apostolakis and Smith have provided nothing except

bare FRA UDULENT assertions in their claim against Grievant’s "‘Afz_ldav_it,_of

 

Indigence...” and "‘_[Lda_v_it” that were clearly time-stamped (see again, “E_xhl__b_t_§
§_.Z”) by the lower court before being then also provided to the higher appellate
court; Which was afterward "‘c`onfirmed” as a matter of official Court of Appeals’
record on 6/15/15. This is shown in “EXHIBIT#IZ” as a printout of the Court of
Appeals docketing record that was found just after speaking with Christopher Prine
on the phone as reflected in the transcript of that conversation shown in
“EXHIBIT #13” as supported by Grievant’S ‘~‘Affidavit`of_Truth_/lut_henticating
Accuracv of 51 udio_ Transcr:ip_t,, 7Crime Report, and Other Documents Proving
‘Domestic Terrorism ”" and supporting sworn and notarized “A[Zldavit of Truth
Authentic'atin,¢;r Accuracy ofA udio Transcript, Crime'Report, and Other Docume_nts
Prov`ing ‘Domestic Terrorism _’ Being Carriea' OutThroughout,the Court »_S'vstemv
, Operatingrin the State of Texas.” (See also “Exhlblt#13”)
9. DENIE_D AASVG_R(_)SSLY M‘ISLEADING AND IRRELEVANT - The
ONLY two “exhibits” that Appellee Ap.ostolakis could possibly find to support
her complete fraudulence upon this Texas Court of Appeals happens to be two

rulings in which Grievant has for the past twelve (15) full years been battling

11

because of domestic terrorist activity occurring in Southeast Michigan and with
the Sixth Circuit Court of Appeals judges turning their heads in denial of the
FAC'TS as they have been fully outlined in this instant Texas Court of Appeals

case in the “Ardavi i”“ received in the lower court and provided again to this

 

higher Court as ,“Exhibit B” of Grievant’s filing of “ ’Petition in Moti_on,'and
Affidavit of Notice of Incorrect Record ’ and N_eed_ to _Qorrect_bv_Addition of
Names David Munson and Robin Apostolakis as Co-Apnellees,”.

The above-referenced filings are documents, as shown in the telephone
conversation of “Exh1b1t#13” that has, thus far, gone completely`ignored by
the Texas Court of Appeals judges, despite that it was time-stamped and made
a part of the instant‘COA record as shown in “Exhiblt#lZ” (Bold emphasis
added)

As shown in_ Evidence, it is clear that the underlying source of Appellees’
“egchib_its_A,and B” has been the FRAUDULENT issuance by the Harris County
Court of an “Earlv Termination Order Dismissing the Cause” which, in 1979 was
MISREPRESENTED to Grievant - by the (now deceased) Judge Jos.eph Guarino _
to mean that as a matter of law, Grievant had received a “clean slate” and a
“second _chance” at constructive citizenship by “withdrawal of plea,” by -‘»"dismissal
of indictment,” and by “set aside of judgment” in 1979. (See “EXHIBIT#IS” as a

certified copy of that 1979 document.)

12

As is explained more fully in Grievant’s “Brief in Suppor_t,ofl§esnonse__in
Opposi'tion...,"’ Appellees’ f‘exhibits_iA,and B” are thus FRAIlDULENT on their
face for tl_ie. simple FACT that they yea'_ch_ establish ar_i_¢_i claim of a Te@
criminal “c`onvictio'n’? where none exists (i.e.~, see “EXHIBIT#IS”), and, in
fact, such a final disposition NEVER existed (since probation is NOT a final
disposition)-. On the other hand, both “exhibits A and B” are FRAUDULENT

because they significantly contain gross omissions of fact that numerous

     

atterns of crimes have been committed a ainst_Grievant,stemmin from _- as

 

- erroneous__documen_t's produced bv the State of Texas.

As Appellees’ “exhibits A and B” demonstrate just two of the fraudulent
rulings that fail to address the crimes presented on the merits of Earl H_ocquard’s
two sworn and notarized Affidavits (found as “EXHIBIT#16” and “EIBI
_¢i1_7”), Grievant has documented the underlying methodology of these crimes
against Grievant Schied by the State BAR of Michigan attorneys, the regulatory
agency of the Michigan Supreme Court’s “Judicial Tenure Commission” and the
“Attorney Grievance Commission,” as well as state and United States judges
altogether disregarding these FACTS and EVIDENCE.

lmportantly these actions to deprive Grievant of his ri\ght_s, his career, his

sav'ings', his integrity, and the “clear slate’_" promised to him by the late Harris

13

County judge Joseph Guarino, reflect the TRU'TH' of a non-judicial environment in

Michigan where these crimes have been freely occurring in treasonous pattern and

practice against Grievant.

10.DEN_IED AS GROSSLY MISLEADING AND IRRELEVANT -Th'e
Evidence in the Lower Court Record demonstrates that there is a pattern and
M going on here in which “judge” Loyd Wright has chosen to “dismiss”
Grievant’s original “Comglaint"’ while disregarding the proverbial “elephant in
the room"’ of Grievant’s subsequent filing of “Counte`r-Complaint and/or Cross-
Complaint” - by which both sets of documents and supporting Exhibits were
clearly “served” upon the co-Appellees.

In the first “Complaint” the Appellees were listed first as Michael Merritt,
Wynde Merritt and Janette Smith; however, after the 12/19/14 “emergency`
hearing” - as shown by the certified transcript of that hearing (“Exhiblt `# 73’
attached h_erei_n) whereby Loyd Wright treated the "‘Complaint” as a matter of
record as a mere “objection” requiring Grievant to refile and re-serve the Appellees
again as a Counter-Complaint and/or Cross-Complaint” - Grievant clearly
ADDED AND SERVED Robin Apostolakis and David Munson along 'with the
others (with “service of process” this second time through a disinterested and

unrelated 3rd party) with a plethora of documents that would ensure that they all

14

would become well-acquainted with the FACT that they AL_L had `b.een'named as
co-Defendants now “Ap'pellees” in this instant case.

ln answer to the remaining fraudulent claims of Appellee Apostolakis in this
paragraph 9, Grievant incorporates by. reference the entirety of his “answer” as
stated immediately above addressing Appellees’ paragraph 9, as if written herein

verbatim.-

CONCLUSION
WHEREAS, the exhibits of Evidence cited above and included as attached
references constitute overwhelming Evidence that Grievant has the right NOT to
be dismissed again under color of law, lest criminal allegations be levied against
others who, like Loyd Wr'ight, have disregarded and refused to “litigate the merits”
of Grievant’s Statements in Af/"idavits supported by such Evidence.

More'over, the Evidence provided herein is sufficient to demonstrate to the
judge(s) in review of this motion “Resg,onse....” and its accompanying “M
SuQQort 01 ResQonse...” that the Texas court’s “Earlv Terrnination Order
Disrnissing the Cause"’ of 1979 and subsequent “A_gr_eed Order ofExpun_ction’/’ a
quarter-century later in 2004, have been repeatedly, intentionally, and criminally
defied for over a decade by certain domestic terrorists presenting themselves as
treasonous' Michigan government “actors"’ who have been tortuously turning a

blind eye to the public dissemination of those Texas court orders.

15

It is noted that the Evidence provided herein, along with the testimony
presented in the Affidavits as explained further in this instant filing, altogether
encumber the Texas Court of Appeals to report these interstate crimes to the proper
federal authorities as Grievant Schied now is doing with his submission of
“EXHIBIT#19”a_s a formal CRIME REPORT to the Harris County Prosecutor.
This crime report will be also provided to the Texas and Michigan offices of the
FBI and to the U¢S. Marsh'alls in both states. As such, thejudges in review of this
information ~ if they fail to report these crimes to the proper authorities - become
subject to federal criminal prosecution under 18 U.S.C. §.4 (“Misprision of
Felony”), while also losing their judicial immunity. Grievant David Schied
implores those i__n operation of this instant Court of Appeals then to simply do the
right thing to prevent further criminal victimization of Gri'ev»ant', as required under
the Texas Consti't`ution (Art. I,. §30) to take proper action to protect Grievant from

further victimization by the accused

Respectfully submitted,

1,2/18/15

 

 

16

SWORN DECLARATION OF TRUTH
I declare under penalty of perjury that the forgoing is true to the best of my
knowledge and belief.' If requested, I will swear in testimony to the accuracy of the

above if requested by a competent court of law and of record.

Respectfully submitted,

David Schied

P.O. Box 1378

Novi, Michigan 48376
2_48.-_974-7703`

 

Dated': 12/18/15

17